EXHIBIT 10.5.13

 

 

Summary Description of November 5, 2007 Compensation Committee Action

Approving 2008 Executive Bonus Opportunities

 

At a meeting held on November 5, 2007, the Compensation Committee of the Board
of Directors of CBL & Associates Properties, Inc. (the “Company”) approved the
targeted maximum amount of annual bonus that each of those individuals who
qualify as “named executive officers” (pursuant to Item 402(a)(3) of Securities
and Exchange Commission Regulation S-K) will be eligible to earn for performance
during the upcoming 2008 fiscal year.

 

For three of the Company’s named executive officers (John N. Foy, Stephen D.
Lebovitz and Eric P. Snyder), the determination of the maximum targeted
potential bonus for each officer, as well as the Compensation Committee’s final
determination of the amount of bonus ultimately paid, reflects consideration by
the Compensation Committee of overall Company performance, as well as various
factors related to the successful continuation and/or completion of projects or
other matters identified by senior management and the Compensation Committee as
being within such executive’s areas of responsibility. For John N. Foy, Vice
Chairman of the Board and Chief Financial Officer of the Company, and Stephen D.
Lebovitz, the Company’s President, such matters typically include the completion
of acquisitions, closing of financing transactions, completion of phases of
construction on development of shopping centers, completion and grand opening of
shopping centers, completion of joint ventures and completion of securities
offerings. For Eric P. Snyder, the Company’s Senior Vice President and Director
of Corporate Leasing, such matters considered by the Compensation Committee
typically include the achievement of various leasing thresholds and leasing
spreads for the Company’s development projects and the maintaining and
increasing of occupancy levels and leasing spreads for the Company’s existing
projects. The Compensation Committee’s final decision as to the bonuses paid
typically is made during the fourth quarter of each year, based on its overall,
qualitative evaluation of each officer’s performance with regard to such factors
in light of the Company’s performance and the external factors (economic and
otherwise) that impacted such performance during the year. The maximum potential
bonuses that the Compensation Committee provided that each of these three named
executive officers could earn pursuant to the above-stated criteria or matters
for 2008 are as follows: John N. Foy – $775,000; Stephen D. Lebovitz – $775,000;
and Eric P. Snyder – $375,000.

 

For the Company’s other two named executive officers, Charles B. Lebovitz
(Chairman and Chief Executive Officer) and Augustus N. Stephas (Chief Operating
Officer – Senior Vice President), the Compensation Committee allocated up to
$1,225,000 of funds to be available as bonuses that could be earned by such
officers for 2008, consisting of specified maximum bonuses that could be earned
by each of these two named executive officers totaling $1,075,000 plus the
opportunity to share (together with one other executive officer) in an
unallocated discretionary bonus pool of up to $150,000. The potential bonus
payouts set by the Compensation Committee for Mr. Lebovitz and Mr. Stephas are
as follows: Charles B. Lebovitz - $775,000 plus any additional participation in
the unallocated $150,000 pool, and Augustus N. Stephas - $300,000 plus any
additional participation in the unallocated $150,000 pool. The actual bonus
payments to these two named executive officers, including the amount (if any) to
be paid out of the $150,000 unallocated pool, will be determined during the
fourth quarter of 2008 by the Compensation Committee, based upon its evaluation
of such officer’s performance and contributions to the Company’s overall
performance during the year.

 

In the case of both of the bonus mechanisms described above for 2008, final
bonus payments are contingent upon each such officer’s continued employment with
the Company, and the Compensation Committee retains the discretion to increase,
decrease or eliminate a bonus payment to any officer in accordance with its
ultimate evaluation of his performance during the year. Each officer who
receives a bonus will have the option of electing whether to have his bonus paid
in cash or in shares of the Company’s Common Stock pursuant to the terms of the
Stock Incentive Plan. The number of shares issued with respect to any bonus that
an officer elects to receive in the Company’s Common Stock will be determined
based on the market value of the Common Stock on the date when such bonus
becomes payable.

 

 